DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.  Claims 1, 4, 5, 10, and 15 are currently amended, claims 12, 13, and 16-21 are cancelled, and claims 1-11, 14, and 15 are pending. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 7: “molded portions” should be revised to recite “molded portion” to recite “a three dimensional molded portion” and “conforming” should be revised to recite “configured to conform” for proper functional recitation of the three dimensional configuration relative to the hand.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 15 recites the coating overlaps the elastomeric material with the coating covering a portion of the elastomeric material to form a waterproof seal between the coating and the elastomeric material.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being obvious over Geller (U.S. 6,061,830) in view of Baacke ‘111. Geller discloses the invention substantially as claimed. For claims 1 and 2, Geller teaches a utility glove 10 comprising a glove blank 12 of one or more fabric material (col.4, lines 15-20) formed in the shape of at least a portion of a hand, the glove blank fabric material (first component/fabric foundation garment 12) including a front portion and a back portion as disclosed in col.4, line 66- continuing to col.5, line 1 as “the first components or foundation garments are typically made of a single member, in this instance a unitary glove that covers the entire hand.”), each of the front portion and back portion having an interior surface and an exterior surface (each inherently has an interior and exterior surface), the utility glove 10 having one or more areas of elastomeric material 14 on the exterior surface of at least a portion of at least one of the front portion and the back portion of the fabric material of the glove blank thereby forming a three dimensional molded portions having a three dimensional configuration (col.4, lines 53-60) conforming to at least a portion of a contour of a hand, wherein the three dimensional molded portion comprises less than the entire glove blank, leaving at least one area of fabric material of the glove blank without elastomeric material bonded thereto (Figures 1 and 3-5 show the three dimensional molded portion comprising less than the entire glove blank, leaving at least one area of fabric material of the glove blank 12 without elastomeric material bonded thereto). For claims 4 and 5, Figures 1 and 3 show three dimensional molded portion 14 comprises at least a portion of a knuckle area of the glove on the back portion of the glove. The three dimensional molded portion 14 corresponding to at least a portion of the knuckle area is formed in a convex configuration with a peak of the convex configuration configured to correspond to a middle knuckle and adjacent areas of the molded portion dropping therefrom. Figure 4 shows the cross-sectional view of 4-4 of Figure 1, with the three dimensional molded portion 14 formed in a convex configuration and adjacent areas of the molded portion (adjacent areas of the molded portion 14 that extend away from the peak as in the annotated drawing) dropping therefrom. Geller teaches the molded elastomeric material may be secured to the glove blank by different methods including sewing, fusion, welding, adhesive, etc. However, Geller doesn’t teach the one or more areas of elastomeric material injection molded onto the exterior surface of at least a portion of at least one of the front portion and back portion thereby forming a three dimensional molded portions having a three dimensional configuration conforming to at least a portion of a contour of a hand. In regard to the claimed injection molded limitation that recites how the elastomeric material is secured to at least one of the front portion and back portion, no additional patentable weight is granted to this limitation in that the interpretation of product by process claims is not limited to the manipulations of the recited steps, only to the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113. Baacke teaches a glove 11 with an elastomeric rubber material injection molded onto the exterior surface of a fabric blank including back portion 12 and palm portion 14. Baacke teaches the injection molding process has benefits over conventional stitching including reduced seam bulk and removal of the requirement for needle holes to allow stitching to pass through the materials, which can allow water to leak through the holes and into the glove under wet conditions (par.12). Paragraph 33 further discloses that the molded material is conformed by the mold to result in the desired shape for the various sections such as the finger portions 24 and thumb portion 30 that are generally curved in shape to conform to the shape of the fingers and thumb of a wearer in the relaxed position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller’s glove such that one or more areas of elastomeric material are injection molded onto the exterior surface of at least one of the front portion and back portion of the fabric material of the glove blank, as Baacke teaches it’s known in the art to join a glove fabric with one or more areas of elastomeric material by injection molding to provide the expected result of a formed glove with one or more three dimensional molded portions secured thereto, thereby reducing seam bulk and resistance to water ingress to the glove’s interior since needle holes through the fabric and/or elastomeric material are not necessary. For claims 6 and 8, Geller discloses the invention substantially as claimed but doesn’t teach the three dimensional molded portion comprises at least a portion of a palm area of the glove on a palm side of the glove and the three dimensional molded portion further comprises at least a portion of one or more of a fingertip and/or a thumb tip of the glove. Geller is concerned with providing the appearance that the exterior decoration simulates unnatural skin texture and/or coloring such that providing the molded portion over the palm is considered as an obvious modification which would further simulate a decorative skin texture contributing to the aesthetics of the glove. Geller’s Figure 1 appears to show molded portion 16 simulating a thumbnail and positioned to overlie the wearer’s thumbnail, with a portion of 16 simulating a vein surrounding the thumbnail extending below and surrounding the molded thumbnail. Geller is concerned with providing the appearance that the exterior decoration 16 simulates nails, protruding veins, unnatural skin texture and/or coloring. Geller doesn’t explicitly teach the three dimensional molded portion further comprises at least a portion of one or more of a fingertip and/or a thumb tip of the glove. Paragraph 36 of Baacke teaches the exterior surface 34 of the finger and thump tip areas of section 20 and 26 includes the three dimensional molded portion to provide slip resistance characteristics and/or comfort attributes to the glove 11. Modifying Geller in this manner requires further extending the molded portion to the thumb tip and/or fingertip of the glove and is considered as an obvious modification in order to further enhance the desired aesthetic appearance simulating the anatomical features finger and/or thumb of the glove by providing the appearance of skin, while also providing comfort attributes to the glove without interfering with the flexing of the wearer’s fingers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller’s three dimensional molded portion to comprise at least a portion of the palm area of the glove on the palm side and to comprise at least a portion of one or more of a fingertip and/or thumb tip of the glove in that Geller is concerned with simulating the wearer’s anatomical features through texturing and decorative elements and providing the molded portion in the claimed glove areas would further contribute to the glove aesthetics. For claims 3, 14, and 15, note that the effective filing date accorded to the coating limitations is that of the 14/073532 application (11/6/2013). Geller discloses the invention substantially as claimed but doesn’t teach a coating on at least an area of the fabric material of the glove blank that doesn’t have elastomeric material injection molded thereto, the coating on the at least one area of fabric material is nitrile, latex, neoprene, PVC or polyurethane or the coating overlaps the elastomeric material, with the coating covering a portion of the elastomeric material to form a waterproof seal between the coating and elastomeric material.  Baacke teaches a glove including a glove 10 with a protective elastomeric material 22 secured to the exterior surface of at least a portion of at least one of the front portion and the back portion of the fabric material 11 of the glove. A latex coating layer 24 is applied to at least one area of fabric material that does not have elastomeric material as in par.24 “The outer coating layer 24 is formed over a portion of the glove 10, preferably covering at least part of the palm portion 14 and a portion of each finger stall 16 and the thumb stall 18 on the back portion 12….while leaving a section of the palm portion 14 adjacent the wrist opening 15 and the majority of the back portion 12 and second protective layer 22 exposed. More preferably, the outer coating layer 24 completely covers the seam created between the peripheral edge 26 of the second protective layer 22 and the back portion 12 of the base layer 11 to provide a seamless appearance to the glove 10.” The coating 24 overlaps the elastomeric material 22 with the coating 24 covering a portion of the elastomeric material to form a waterproof seal between the coating and the elastomeric material (“the outer coating layer 24 completely covers the seam created between the peripheral edge 26 of the second protective layer 22”) and the coating is formed of latex such that it functions to form a waterproof seal between the coating and elastomeric material (latex is also disclosed as waterproof material in par.0023). The proposed modification of Gellis results in the latex coating on at least an area of the fabric material (at least a section of the palm portion adjacent the wrist opening, for example) of the glove blank that doesn’t have elastomeric material injection molded thereto such that the coating overlaps the elastomeric material 14 with the coating covering a portion of the elastomeric material 14 to form a waterproof seal between the coating and elastomeric material (coating covering the seam between the peripheral edge of the elastomeric material 14 and fabric blank to form a waterproof seal between the coating and elastomeric material 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gellis to provide a latex coating on at least an area of the fabric material of the glove blank that doesn’t have elastomeric material injection molded thereto and the coating overlaps the elastomeric material with the coating covering a portion of the elastomeric material to form a waterproof seal between the coating and the elastomeric material, as Baacke teaches the latex coating renders the parts of the glove to which it is applied waterproof and resistant to various chemicals. 

    PNG
    media_image1.png
    844
    766
    media_image1.png
    Greyscale




Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Baacke as applied to claim 1 above, and further in view of Jaeger ‘226. Geller discloses the invention substantially as claimed, including the elastomeric material comprising a thin layer of very flexible material, such as latex or other soft rubber material. However, Geller doesn’t teach the elastomeric material injection molded onto the fabric material of the glove blank comprises more than one
elastomeric material composition, each elastomeric material composition having different characteristics to form one or more areas with different characteristics in different areas, and the different elastomeric material compositions are integrally configured to create the three dimensional molded portion. Jaeger teaches a glove with a molded elastomeric (rubber) material 18 adhered and sewn onto the palm/glove blank of glove 10. Paragraph 22 teaches a rubber/elastomeric piece formed by different compositions of the elastomeric material and the compositions may have different durometer values and colors placed in different portions of the mold, for example a lower durometer rubber can be placed in finger sections and higher durometer rubber in the palm and thumb areas of the mold. Both elastomeric materials are flexible; however, the higher durometer material is harder and less flexible relative to the lower durometer material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller’s glove such that the elastomeric material injection molded onto the fabric material comprises more than one elastomeric material composition, each elastomeric material composition having different characteristics to form one or more areas with different characteristics in different areas, and the different elastomeric material compositions are integrally configured to create the three dimensional molded portion, as Jaeger teaches that it is known in the glove art to form a molded glove portion with different color or hardness characteristics in different areas, with the different characteristics expected to distinguish an appearance of the glove areas and/or to provide different degrees of flexibility to different areas of the glove such as at the finger joints.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Baacke as applied to claim 1 above, and further in view of Jaeger (U.S. 2004/0025227). Geller discloses the invention substantially as claimed. Baacke provides a disclosure that the elastomeric material 20 is formed from materials having a durometer ranging from Shore 10 to Shore 80 A (par.32), with a value of 40 being preferred, but doesn’t disclose a first composition of the elastomeric material having a shore diameter of from about 10 to about 25 and a second composition of the elastomeric material having a shore durometer of from about 15 to about 60, with the first and second elastomeric material compositions having different shore diameters forming different areas of the three dimensional molded portion. Jaeger teaches a glove with a molded rubber piece 36 formed from rubber material formed from different polymers to provide different properties to different portions of the piece 36, including different durometer values, and also teaches that the durometer of the rubber compound is adjustable as required for the purpose of the glove (par.13). Paragraph 24 further discloses the rubber molded piece/material 36 can be formed from rubber material 37 made with an infinite range of durometers which can change over various portions of the glove. Baacke’s durometer values of shore 10 to shore 80 overlap with the claimed durometer ranges and Jaeger teaches that it is known to provide a molded material with an infinite range of durometers which change over various portions of the glove to provide different properties at different glove portions. One of ordinary skill in the art could have looked to Jaeger’s teachings to arrive at a durometer value for the first elastomeric material composition within the claimed range that is different from a durometer value for the second elastomeric material composition within the claimed range, with the first and second materials forming different areas of the three dimensional molded portion. Jaeger teaches that both durometer values would be selected based upon the purpose or end use of the glove. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller’s elastomeric material injection molded onto the fabric material to comprise a first elastomeric material composition having a
shore durometer of from about 10 to about 25 and a second elastomeric material composition having a shore durometer of from about 15 to about 60, wherein the first and second elastomeric material compositions have different shore durometers and form different areas of the three dimensional molded portion in that Jaeger teaches that the different shore durometer values provide different hardness properties at different portions of the glove such that the flexibility of one portion of the glove may be increased relative to another portion of the glove.

Response to Arguments
	Applicant’s remarks of 10/11/22 have been fully considered and are addressed as follows: Applicant submits that the product by process limitation of claim 1 “the utility glove having one or more areas of elastomeric material injection molded onto the exterior surface of at least a portion of at least one of the front portion and the back portion of the fabric material of the glove blank” is patentably significant and recites a glove distinct from the gloves of the prior art of Baacke and Geller in that Geller teaches an injection molded member attached to a foundation garment  via attachment mechanism/adhesive 17 after manufacture and Baacke adds that the attachment can be at the edges of the seams where the injection molded member meets the fabric, with no motivation to combine the references to arrive at the claimed invention. Applicant submits that the injection molding process results in a different product with additional benefits including but not limited to, improved bonding of the elastomeric material to the fabric and to a product that eliminates the need for attachment members, as required by Geller, for manufacture. 
The examiner disagrees that the limitation of the utility glove “having one or more areas of elastomeric material injection molded onto the exterior surface of at least a portion of at least one of the front portion and the back portion of the fabric material” imparts distinctive structural characteristics to the final glove product in that the limitation at issue recites the process by which the elastomeric material is applied to the exterior surface of the glove’s fabric material as “injection molded”. Applicant’s specification discloses the application of the elastomeric material to the glove fabric by an injection molding process. Applicant’s remarks to the injection molded member as attached to a foundation garment “only after manufacture” in Geller is not persuasive in that the scope of the apparatus claim reciting the one or more areas of elastomeric material injection molded onto the exterior surface of the fabric material doesn’t require a particular order of operations. Baacke is cited as a teaching that it is known in the art to secure an elastomeric material to an exterior surface of a fabric glove by injecting molding as outlined in the obviousness rejection above. Further, a review of the specification of the present application shows the injection molding may also include an adhesive to ensure adhesion of the elastomeric material to the fabric and/or coating on fabric. This disclosure appears to conflict with applicant’s remarks describing the glove product as having the additional benefit of a product that eliminates the need for attachment members.  The examiner’s position is that the applicant has not provided sufficient evidence that the injection molded limitation imparts distinctive structural characteristics to the claimed product resulting in an unobvious difference between the claimed product and the prior art product. 
Applicant also references In Re Nordt Development Co., LLC (Fed Cir. 2018) where injection molding was considered as a structural limitation, rather than a process, because the specification conveyed structural meaning to the term and the patentee asserted there were clear structural differences between a knee brace made with fabric components and one made with injection molded components. Based on this finding, applicant asserts there are clearly structural differences between a three dimensional molded portion having an elastomeric material injection molded onto a fabric rather than using attachment means or mechanisms to attach a separately formed injection molded piece to a fabric foundation garment.  The examiner disagrees and notes the specification fails to disclose particular structure imparted to the glove with the elastomeric material injection molded onto the glove fabric beyond that which is claimed and understood by the examiner. It is also noted that In Re Nordt Development Co, LLC discussed structural differences between a knee brace formed from fabric components and a knee brace made with injection molded components such that there was a difference in materials between the claimed knee brace and the prior art knee brace. This fact pattern contrasts with that of the present application because the rejection set forth by the examiner and outlined above meets each of the claimed structural limitations recited in the claims, with the only limitation not addressed by Geller drawn to the method/process of bonding the elastomeric material to the exterior surface of the glove fabric by injection molding, with this limitation taught by Baacke.  

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732